



Exhibit 10.2


AMENDMENT N° 28
TO THE
FULL SCALE SYSTEM DEVELOPMENT CONTRACT
No. IS-10-021
Between
IRIDIUM SATELLITE LLC
And
THALES ALENIA SPACE FRANCE
for the
IRIDIUM NEXT SYSTEM




PREAMBLE


This Amendment N° 28 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 18th day of May, 2017 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).


RECITALS


WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract relating to
Liquidated Damages, costs for Launch delays and the deferment of certain
Milestone payments amounting to One Hundred Million and Twenty Thousand U.S.
Dollars (US$100,020,000); and


WHEREAS, the Parties now desire to amend Articles 1, 3, 21 and Exhibit D of the
Contract, and the SOW, in accordance with the terms and conditions provided for
in this Amendment.


NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:


Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.


Article 2: The definition of “NEXT System Launch Campaign” set forth in Article
1.75 of the Contract is hereby deleted and replaced in its entirety with the
following definition:


“NEXT System Launch Campaign” means the period of time beginning with the actual
first Launch and ending upon the Satellite Acceptance or Qualified Satellite
Acceptance, as applicable, of the Satellites to be Launched under this
Contract.”


Article 3: The third, fourth and fifth paragraphs of Article 3.3.2 of the
Contract are hereby deleted and replaced in their entirety with the following:


“With respect to Satellites delivered in connection with Launches two (2)
through seven (7), the quantity of Space Vehicles per Launch will be 10, the
Launch Services Provider will be SpaceX, the Launch Vehicle will be a Falcon 9,
and the Launch Site will be Vandenberg Air Force Base, California. The Launch
date


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Execution Copy

--------------------------------------------------------------------------------





for each such Launch is set forth below in Table 3.3.2. Purchaser will provide
periodic updates to Contractor coordinating Launch date status.


For Launches two (2) through seven (7), Purchaser shall re-designate or confirm
to Contractor in writing the scheduled Launch date no later than [***] months
prior to the then-scheduled Launch date.


Purchaser shall, on a reasonable basis, provide Contractor with regular and
up-to-date information on Launcher delivery schedule.




Table 3.3.2
Launch
Planned Launch Date
2
[***]
3
[***]
4
[***]
5
[***]
6
[***]
7
[***]



For the avoidance of doubt, Contractor shall Deliver and support the Launch of
two (2) additional Satellites other than the Satellites Launched on Launches one
(1) through seven (7), in accordance with the terms of this Contract.
Any change of quantity of Space Vehicles per Launch, Launch Services Provider,
Launch Vehicle or Launch Site notifications provided by the Purchaser to the
Contractor outside the scope of this Article 3.3.2 shall be subject to the terms
of a Change Order under Article 15.”


Article 4: Article 3.4.3 of the Contract is hereby deleted and replaced in its
entirety with the following:


“3.4.3    Launch Delay Costs

In the event of any Launch delay or postponement of the scheduled Launch dates
listed in Article 3.3.2 during the period commencing on [***] through [***],
Contractor shall be entitled to solely the following costs (“Launch Delay
Costs”):


(a)
[***] U.S. dollars (US $[***]) applicable to the Launch delay between [***] and
[***];



(b)
For Launch seven (7), [***] U.S. dollars (US$[***]) per [***] for each [***] of
Launch delay, due to reasons not attributable to Contractor; for the purpose of
calculating Launch Delay Costs, the Launch delay for Launch 7 will be calculated
as the time between [***] and [***]; and



(c)
Major purchases required as the direct result of a Launch delay, due to reasons
not attributable to Contractor that are agreed to in advance by the Parties.



Notwithstanding the foregoing, if a Launch delay of Launch seven (7) is
attributable solely to Customer, Article 3.4.3(b) will not apply and Contractor
shall be entitled to adjustment of the relevant provisions of this Contract in
accordance with Article 15; provided that if such delay is the result of the
eight (8th) Launch being scheduled prior to the seventh (7th) Launch, Article
3.4.3(b) shall continue to apply.


Article 5: Article 3.4.4 of the Contract is hereby deleted in its entirety.




1
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Execution Copy     Iridium / Thales Alenia Space Confidential & Proprietary

--------------------------------------------------------------------------------





Article 6: For Launch 1 and Launches 2 through 7 listed in table 3.3.2, Articles
21.1.1 through 21.1.3 and 21.2 of the Contract are hereby deleted and replaced
in their entirety with the following:






“21.1.1 Assessment of Liquidated Damages.


The Parties acknowledge and agree that failure to make any Satellite available
for one of the Launch dates, including at the Launch Site, set forth for Launch
one (1) and Launches two (2) through seven (7) in Article 3.3.2, may cause
substantial financial loss to Purchaser. The Parties further acknowledge and
agree that the following liquidated damages represent a genuine and reasonable
estimate of the losses that would be suffered by Purchaser by reason of any such
delay (which losses would be difficult or impossible to calculate with
certainty) in meeting the Launch dates.


The Parties have established a pool in the amount of Thirty Million U.S. dollars
(US $30,000,000) for liquidated damages applicable to Launches one (1) through
seven (7) (“Liquidated Damages Pool” or the “Pool”). In the event Contractor
fails to make a Satellite available for its corresponding Launch date as set
forth herein, unless such failure is due to reasons not attributable to
Contractor, the Pool shall be increased, as liquidated damages and not as a
penalty, by the amount of (a) [***] U.S. dollars (US$ [***]) per [***] for the
first [***] of delay, (b) [***] U.S. dollars (US$ [***]) per [***] for [***]
through [***] of delay; and (c) [***] U.S. dollars (US$ [***]) per day for
delays longer than [***], up to the actual Launch date (liquidated damages
together with the Pool means “Liquidated Damages”).


Such liquidated damages shall not exceed [***] percent ([***]%) per launch and,
in the aggregate, [***] percent ([***]%) of the Base Contract Price.


21.1.2 Final Adjustment of Liquidated Damages Pool.


Following the occurrence of Launch 7, the Pool shall be adjusted as follows:


(a)
If the final value of the Pool remains at Thirty Million U.S. dollars
(US$30,000,000) and the total amount of the Launch Delay Costs incurred by
Contractor has not exceeded Thirty Million US dollars (US$30,000,000), Purchaser
shall waive all rights to the Pool;



(b)
If the final value of the Pool is an amount greater than Thirty Million U.S.
dollars (US$30,000,000) and the total amount of the Launch Delay Costs has not
exceeded the final value of the Pool, Purchaser shall waive all rights to the
difference between the final amount of the Launch Delay Costs and Thirty Million
U.S. dollars (US$30,000,000). The difference between the final value of the Pool
and Thirty Million U.S. dollars (US$30,000,000) or the total amount of the
Launch Delay Costs, whichever is greater, shall be the remaining Liquidated
damages payable by Contractor to Purchaser; or



(c)
If the final amount of the Launch Delay Costs is greater than the final value of
the Pool, Purchaser shall waive all rights to the Pool and pay to Contractor the
difference between the final amount of the Launch Delay Costs and the final
value of the of the Pool.











2
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Execution Copy     Iridium / Thales Alenia Space Confidential & Proprietary

--------------------------------------------------------------------------------





Article 7: The Milestone Success Criteria applicable to [***] set forth in
Appendix B of the SOW is hereby deleted and replaced in its entirety with the
following Milestone Success Criteria:


[***]


For the avoidance doubt, Final System Acceptance shall not be deemed to have
occurred until achievement of the Success Criteria for [***].


Article 8: Article 21.1.4 of the Contract is hereby renumbered to be “21.1.3.”


Article 9: Article 21.1.5 of the Contract is hereby renumbered to be “21.1.4.”


Article 10: The entries for M/S No. [***] and [***] set forth in Exhibit D of
the Contract are hereby deleted and replaced in their entirety with the
following entries.


[***]


Article 11: The entries for M/S No. [***] and [***] set forth in Table 11-1 of
the SOW are hereby deleted and replaced in their entirety with the following
entries.


[***]


Article 12: The effective date of this Amendment shall be the date when all of
the following conditions have been fulfilled (with respect to (B) below, as
confirmed in writing by Purchaser to Contractor promptly upon occurrence):


(A)
Signature of the Amendment by both Parties; and

(B)
The achievement of the conditions associated with the deferred Milestone
facility described in Article 5 Amendment 29.



Article 13: This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.


Article 14: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.


IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.


IRIDIUM SATELLITE LLC                THALES ALENIA SPACE FRANCE


/s/ S. Scott Smith                    /s/ Denis Allard
                                                
S. Scott Smith                        Denis Allard
Chief Operating Officer                    Vice President Constellations
Programs                      


3
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Execution Copy     Iridium / Thales Alenia Space Confidential & Proprietary